Case 2:21-cv-10146-BAF-DRG ECF No. 10, PageID.93 Filed 02/09/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

GEOFFREY LEONARD, LAURA
MISUMI, and SARAH MESSER,
                                             Case No. 2:21-cv-10146
       Plaintiffs,
                                             Hon. Bernard A. Friedman
v.                                           Magistrate Judge David R. Grand

NOKEL LLC, DVI 2 LLC, VILLAGES
PROPERTY MANAGEMENT LLC,
ALEX DECAMP, and REIMER
PRIESTER,

       Defendants.



                 ORDER GRANTING EXTENSION OF TIME
                   TO RESPOND TO THE COMPLAINT


      Pursuant to the parties’ Stipulation [ECF No.9]Regarding Extension of Time

to Respond to the Complaint:

      IT IS HEREBY ORDERED that the Defendants shall respond to the

complaint of Geoffrey Leonard, Laura Misumi, and Sarah Messer on or before

February 26, 2021.

                                        s/Bernard A. Friedman
Dated: February 9, 2021                 Bernard A. Friedman
       Detroit, Michigan                Senior United States District Judge
